Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, US PGPUB 2005/0259095 in view of Callway, US Patent 6,621,499.

As to claim 1, Kwak discloses an apparatus, comprising a processor that comprises: a graphics pipeline configured to generate a plurality pieces of pixel data of a frame,
wherein the plurality pieces of pixel data of the frame are to be provided to a display panel having an array of pixels in a first order, each piece of the plurality pieces (e.g. pixel configuration of fig. 3), and
the array of pixels are divided into k groups of pixels, k being a positive integer greater than 1 (e.g. plurality of pixel areas 220, fig. 7); and
a pixel data reordering module configured to determine a second order in which the plurality pieces of pixel data of the frame is arranged and applied to the display panel based on at least a manner in which the array of pixels are divided into the k groups of pixels, wherein k pixels from each of the k groups of pixels sequentially emit light in a frame based on the pixel data in the second order, the second order being different from the first order (e.g. each of the plurality of pixel areas 220 has different pixel arrangement as shown in fig. 8); and
reorder the plurality pieces of pixel data of the frame to be in the second order before the plurality of pieces of pixel data is obtained by the display panel (The OLED elements OLEDr, OLEDg, and OLEDb for emitting red, green and blue lights respectively are emitted according to different order at each time subfield is changed, to reduce or eliminate the color separation phenomenon).
Kwak does not specifically disclose a processor that comprises: a graphics pipeline configured to generate a plurality pieces of pixel data of a frame.
However, in the same endeavor, Callway discloses a graphics pipeline configured to generate a plurality pieces of pixel data of a frame (the system allows a bidirectional data port to receive decompressed digital video while efficiently passing decompressed video data out from the video processor to a common port so that a host computer need not process video data which can require a compression or decompression circuit to burden the host processor, col. 6, lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak to further include Callway’s method of video data processing in order to avoid image deterioration with intention of displaying a clear image effectively.

As to claim 10, Kwak discloses a display system, comprising
a display panel having an array of pixels divided into k groups of pixels, k being a positive integer greater than 1 (e.g. plurality of pixel areas 220, fig. 7);
a processor operatively coupled to the display panel, comprising a graphics processing unit comprising: a graphics pipeline configured to generate a plurality pieces of pixel data of a frame, the plurality pieces of pixel data of the frame having a first order in which the plurality pieces of pixel data of the frame are to be provided to the display panel in a first order, and each piece of the plurality pieces of pixel data of the frame corresponds to one pixel of the array of pixels (e.g. pixel configuration of fig. 3), and
a pixel data reordering module configured to cause the plurality pieces of pixel data of the frame to be obtained by control logic operatively coupled to the display panel in a second order, wherein the second order is determined based on at least a manner in which the array of pixels are divided into the k groups of pixels, and wherein k pixels from each of the k groups of pixels sequentially emit light in a frame based on the pixel data in the second order, the second order being different from the first order (e.g. each of the plurality of pixel areas 220 has different pixel arrangement as shown in fig. 8).

the control logic, operatively coupled to the graphics processing unit and the display panel, configured to receive and provide the plurality pieces of pixel data of the frame in the second order to the display panel.
However, in the same endeavor, Callway discloses a graphics processing unit comprising: a graphics pipeline configured to generate a plurality pieces of pixel data of a frame (the system allows a bidirectional data port to receive decompressed digital video while efficiently passing decompressed video data out from the video processor to a common port so that a host computer need not process video data which can require a compression or decompression circuit to burden the host processor, col. 6, lines 8-13),
the control logic, operatively coupled to the graphics processing unit and the display panel, configured to receive and provide the plurality pieces of pixel data of the frame in the second order to the display panel (the second unidirectional output switch is selectable via a second control line 410 which may be controlled, for example, by a host computer to control the direction of data flow to and from the video processing device, col. 5, lines 29-34).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak to further include Callway’s method of video data processing in order to avoid image deterioration with intention of displaying a clear image effectively.

As to claims 2 and 11, the combination of Kwak and Callway discloses the apparatus and display system of claims 1 and 10 respectively. The combination further discloses each group of the k groups of pixels comprises one or more columns of pixels (Kwak, e.g. pixel configuration of fig. 7).

As to claims 3 and 12, the combination of Kwak and Callway discloses the apparatus and display system of claims 1 and 10 respectively. The combination further discloses each group of the k groups of pixels comprises one or more blocks of pixels (Kwak, e.g. plurality of pixel areas 220, fig. 7).

As to claims 4 and 13, the combination of Kwak and Callway discloses the apparatus and display system of claims 1 and 10 respectively. The combination further discloses the pixel data reordering module is further configured to determine the second order based on at least the manner in which the array of pixels are divided into the k groups of pixels (Kwak, e.g. pixel configuration of fig. 8).

As to claim 5, the combination of Kwak and Callway discloses the apparatus of claims 1. The combination further discloses the pixel data reordering module is further configured to cause information related to the manner in which the array of pixels are divided into the k groups of pixels to be transmitted to control logic operatively coupled to the display panel (Callway, the second unidirectional output switch is selectable via a second control line 410 which may be controlled, for example, by a host computer to control the direction of data flow to and from the video processing device, col. 5, lines 29-34).

As to claims 6 and 15, the combination of Kwak and Callway discloses the apparatus and display system of claims 1 and 10 respectively. The combination further discloses a frame buffer, operatively coupled to the graphics pipeline and the pixel data reordering module, configured to store the plurality pieces of pixel data of the frame, wherein the pixel data reordering module is further configured to control the frame buffer to provide the plurality pieces of pixel data of the frame in the second order (Callway, frame buffer 202, fig. 2).

As to claim 7, the combination of Kwak and Callway discloses the apparatus of claims 6. The combination further discloses a data compressor, operatively coupled to the frame buffer, configured to receive the plurality pieces of pixel data of the frame in the second order from the frame buffer and encode the plurality pieces of pixel data of the frame based on at least the second order (Callway, video compressor 66, fig. 4).

As to claim 8, the combination of Kwak and Callway discloses the apparatus of claims 1. The combination further discloses a data transmitter interface, operatively coupled to the pixel data reordering module, configured to receive the plurality pieces of pixel data of the frame in the first order, wherein the pixel data reordering module is further configured to control the data transmitter interface to transmit the plurality pieces of pixel data of the frame in the second order (Kwak, e.g. the emitting transistors M3r, M3b, and M3b and the emit signal lines E1r, E1g, and E1b form a switch for selectively transmitting the current provided by the driving transistor M1 to the OLED elements OLEDr, OLEDg, and OLEDb).

As to claim 9, the combination of Kwak and Callway discloses the apparatus of claims 1. The combination further discloses a data compressor, operatively coupled to the pixel data reordering module, configured to receive the plurality pieces of pixel data of the frame in the first order and encode the plurality pieces of pixel data of the frame; and wherein the pixel data reordering module is further configured to control the data compressor to encode the plurality pieces of pixel data of the frame based on at least the second order (Callway, e.g. encoder 216, fig. 2; The first overlay image generator 204 may be, for example, a keyer designed to combine data in Y,Cr,Cb color space is coupled to receive data from the frame buffer 202 and is coupled to a first port 212, such as a bus or signal pads. The first overlay image generator 204 outputs overlay information 214 in a Y,Cr,Cb color space to the first port 212 for any suitable device process or subprocess, such as an MPEG type encoder 216).

As to claim 14, the combination of Kwak and Callway discloses the display system of claims 10. The combination further discloses the pixel data reordering module is further configured to cause information related to the manner in which the array of pixels are divided into the k groups of pixels to be transmitted from the graphics processing unit to the control logic (Callway, the second unidirectional output switch is selectable via a second control line 410 which may be controlled, for example, by a host computer to control the direction of data flow to and from the video processing device, col. 5, lines 29-34).

As to claim 16, the combination of Kwak and Callway discloses the display system of claims 15. The combination further discloses the graphics processing unit further comprises a data transmitter interface, operatively coupled to the frame buffer, configured to receive the plurality pieces of pixel data of the frame in the second order from the frame buffer and transmit the plurality pieces of pixel data of the frame in the second order to the control logic; and the control logic further comprises a data receiver interface configured to receive the plurality pieces of pixel data of the frame in the second order from the data transmitter interface (Callway, as shown, multiplexor 312a receives graphics data either in the form of converted Y,Cr,Cb data 314 or graphics data in RGB format from 316 from the graphics data reader 302).

As to claim 17, the combination of Kwak and Callway discloses the display system of claims 15. The combination further discloses the graphics processing unit further comprises a data compressor, operatively coupled to the frame buffer, configured to receive the plurality pieces of pixel data of the frame in the second order from the frame buffer and encode the plurality pieces of pixel data of the frame based on at least the second order; and the control logic further comprises a data decompressor configured to decode the encoded plurality pieces of pixel data of the frame based on at least the second order and provide the plurality pieces of pixel data (Callway, the system allows a bidirectional data port to receive decompressed digital video while efficiently passing decompressed video data out from the video processor to a common port so that a host computer need not process video data which can require a compression or decompression circuit to burden the host processor, col. 6, lines 8-13).

As to claim 18, the combination of Kwak and Callway discloses the display system of claims 10. The combination further discloses the graphics processing unit further comprises a data transmitter interface, operatively coupled to the pixel data reordering module, configured to receive the plurality pieces of pixel data of the frame in the first order, wherein the pixel data reordering module is further configured to control the data transmitter interface to transmit the plurality pieces of pixel data of the frame in the second order to the control logic; and the control logic further comprises a data receiver interface configured to receive the plurality pieces of pixel data of the frame in the second order from the data transmitter interface (Callway, e.g. encoder 216, fig. 2; The first overlay image generator 204 may be, for example, a keyer designed to combine data in Y,Cr,Cb color space is coupled to receive data from the frame buffer 202 and is coupled to a first port 212, such as a bus or signal pads. The first overlay image generator 204 outputs overlay information 214 in a Y,Cr,Cb color space to the first port 212 for any suitable device process or subprocess, such as an MPEG type encoder 216).

As to claim 19, the combination of Kwak and Callway discloses the display system of claims 10. The combination further discloses the graphics processing unit further comprises a data compressor, operatively coupled to the pixel data reordering module, configured to receive the plurality pieces of pixel data of the frame in the first order and encode the plurality pieces of pixel data of the frame, wherein the pixel data reordering module is further configured to control the data compressor to encode the plurality pieces of pixel data of the frame based on at least the second order; and the control logic further comprises a data decompressor configured to decode the encoded plurality pieces of pixel data of the frame based on at least the second order and provide the plurality pieces of pixel data of the frame in the second order (Callway, e.g. encoder 216, fig. 2; The first overlay image generator 204 may be, for example, a keyer designed to combine data in Y,Cr,Cb color space is coupled to receive data from the frame buffer 202 and is coupled to a first port 212, such as a bus or signal pads. The first overlay image generator 204 outputs overlay information 214 in a Y,Cr,Cb color space to the first port 212 for any suitable device process or subprocess, such as an MPEG type encoder 216).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Callway and Daily, US Patent 6,317,127 hereinafter referenced as Daily

As to claim 20, Kwak discloses a system for virtual reality or augmented reality, comprising: a display subsystem comprising:
(e.g. plurality of pixel areas 220, fig. 7),
a processor operatively coupled to the display panel, comprising a graphics processing unit comprising:
a graphics pipeline configured to generate a plurality pieces of pixel data of a frame, wherein the plurality pieces of pixel data of the frame are to be provided to the display panel in a first order, and each piece of the plurality pieces of pixel data of the frame corresponds to one pixel of the array of pixels (e.g. pixel configuration of fig. 3), and
a pixel data reordering module configured to cause the plurality pieces of pixel data of the frame to be obtained by control logic operatively coupled to the display panel in a second order, wherein the second order is determined based on at least a manner in which the array of pixels are divided into the k groups of pixels, and wherein k pixels from each of the k groups of pixels sequentially emit light in a frame based on the pixel data in the second order, the second order being different from the first order (e.g. each of the plurality of pixel areas 220 has different pixel arrangement as shown in fig. 8).
Kwak does not specifically disclose a graphics processing unit comprising: a graphics pipeline configured to generate a plurality pieces of pixel data of a frame (the system allows a bidirectional data port to receive decompressed digital video while efficiently passing decompressed video data out from the video processor to a common port so that a host computer need not process video data which can require a compression or decompression circuit to burden the host processor, col. 6, lines 8-13), and
 the control logic, operatively coupled to the graphics processing unit and the display panel, configured to receive and provide the plurality pieces of pixel data of the frame in the second order to the display panel (the second unidirectional output switch is selectable via a second control line 410 which may be controlled, for example, by a host computer to control the direction of data flow to and from the video processing device, col. 5, lines 29-34).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak to further include Callway’s method of video data processing in order to avoid image deterioration with intention of displaying a clear image effectively.
The combination of Kwak and Callway does not specifically disclose a system for virtual reality or augmented reality, and 
a tracking subsystem, operatively coupled to the display subsystem, and configured to track motion of a user of the system.
However, in the same endeavor, Daily discloses a system of virtual reality (HMD 40, fig. 1), and 
a tracking subsystem, operatively coupled to the display subsystem, and configured to track motion of a user of the system (head tracker 44, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak in view of Callway to further include Daily’s driving method of augmented reality in order to use the device in multiple environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        5/14/2021